Exhibit 10.2

 

LIME ENERGY LETTERHEAD

 

EFW PARTNERS

 

Re:          Purchase of Shares of Series B Preferred Stock

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that pursuant to and effective as of your
purchase of shares of Series B Preferred Stock (the “Shares”) of Lime
Energy, Inc., a Delaware corporation (the “Company”), EFW Partners, L.L.C., a
Delaware limited liability company (the “Investor”), shall be entitled to the
following contractual rights, to the extent permitted by applicable law,
regulations, and the rules of any national securities exchange on which any of
the Company’s securities are listed:

 

1.             Investor shall be entitled to consult with and advise management
of the Company on significant business issues, including management’s proposed
annual operating plans, and management will meet with Investor regularly during
each year at the Company’s facilities at mutually agreeable times for such
consultation and advice and to review progress in achieving said plans;
provided, however, that the Company shall not be obligated to act on Investor’s
advice.

 

2.             Investor may examine the books and records of the Company and
inspect its facilities and may request information at reasonable times and
intervals concerning the general status of the Company’s financial condition and
operations, provided that access to confidential proprietary information and
facilities need not be provided.

 

3.             The Company shall, concurrently with delivery to the Board of
Directors, give a representative of Investor copies of all notices, minutes,
consents and other material that the Company provides to its directors, except
that the representative may be excluded from access to any material or meeting
or portion thereof if the Board of Directors determines in good faith, upon
advice of counsel in the case of preservation of the attorney-client privilege,
that such exclusion is reasonably necessary to preserve the attorney-client
privilege, to protect confidential proprietary information, or for other similar
reasons.  Upon reasonable notice and at a scheduled meeting of the Board or such
other time, if any, as the Board may determine in its sole discretion, such
representative may address the Board with respect to Investor’s concerns
regarding significant business issues facing the Company.

 

Investor agrees that it shall keep confidential and will not disclose, divulge,
or use for any purpose (other than to monitor its investment in the Company) any
confidential or non-public information obtained from the Company pursuant to the
terms of this letter (including notice of the Company’s intention to file a
registration statement), unless such confidential information is known or
becomes known to the public in general (other than as a result of a breach of
this provision by such Investor); provided, however, that an Investor may
disclose confidential information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring its investment in the Company

 

Exhibit A

 

--------------------------------------------------------------------------------


 

provided that such persons have a duty to Investor to keep such information
confidential; (ii) with the prior written consent of the Company, which consent
shall not be unreasonably withheld, to any prospective purchaser of any Shares
(or common stock issuable upon conversion of the Shares) from such Investor, if
such prospective purchaser agrees to be bound by these provisions, (iii) to any
existing or prospective Affiliate (as defined below), partner, member,
stockholder, or wholly owned subsidiary of such Investor in the ordinary course
of business, provided that such Investor informs such person that such
information is confidential and such person agrees to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Investor promptly notifies the Company of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure.  For purposes of this letter, the term “Affiliate” means, with
respect to any specified person, any other person who, directly or indirectly,
controls, is controlled by, or is under common control with such person,
including without limitation any general partner, managing member, officer or
director of such person or any venture capital fund now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company with, such person.

 

Investor agrees that it shall agree to be bound by Company’s Insider Trading
Policy, a copy of which is attached hereto as Exhibit A.

 

In connection with Investor’s purchase of the Shares, the Company agrees to pay
the reasonable fees of the Investor’s legal counsel in an amount not to exceed
$2,000.

 

The rights described herein shall terminate and be of no further force or effect
upon (a) such time as the Investor or its Affiliates hold fewer than 200,000
shares of the Company’s common stock (as adjusted for splits, recapitalizing and
similar events) or other securities of the Company convertible into such number
of shares of common stock; or (b) the consummation of a merger or consolidation
of the Company that is effected (i) for independent business reasons unrelated
to extinguishing such rights; and (ii) for purposes other than (A) the
reincorporation of the Company in a different state or (B) the formation of a
holding company that will be owned exclusively by the Company’s stockholders and
will hold all of the outstanding shares of capital stock of the Company’s
successor.  The confidentiality obligations referenced herein will survive any
such termination.

 

Very truly yours,

 

Agreed and Accepted:

 

 

 

 

 

Greener Capital Partners Fund II, L.P.

 

LIME ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles H. Finnie

 

By:

/s/ Jeffrey Mistarz

Name:

Charles H. Finnie

 

Name:

Jeffrey Mistarz

Title:

Managing Member

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

INSIDER TRADING POLICY

 

LIME ENERGY CO.

 

INSIDER TRADING POLICY

 

and Guidelines with Respect to

Certain Transactions in Company Securities

 

--------------------------------------------------------------------------------

 

This Policy provides guidelines to employees, officers and directors of, and
consultants and contractors to Lime Energy Co. (the “Company”) with respect to
transactions in the Company’s securities.

 

APPLICABILITY OF POLICY

 

This Policy applies to all transactions in the Company’s securities, including
common stock, options for common stock and any other securities the Company may
issue from time to time, such as preferred stock, warrants and convertible
debentures, as well as to derivative securities relating to the Company’s stock,
whether or not issued by the Company, such as exchange-traded options. It
applies to all officers of the Company, all members of the Company’s Board of
Directors, all Board Observers, all employees, distributors and dealers of, and
consultants and contractors to, the Company and its subsidiaries who receive or
have access to Material Nonpublic Information (as defined below) regarding the
Company. This group of people, members of their immediate families, and members
of their households are sometimes referred to in this Policy as “Insiders.”  Any
such person who possesses Material Nonpublic Information regarding the Company
is an Insider for so long as the information is not publicly known. Any employee
or consultant can be an Insider from time to time, and would at those times be
subject to this Policy.

 

STATEMENT OF POLICY

 

General Policy

 

It is against the law and this Policy to trade on or disclose Material Nonpublic
Information.  Material Nonpublic Information is information not otherwise known
or available to the general public that would be considered important to an
investor in making an investment decision regarding the purchase or sale of the
Company’s securities.  While it may be difficult under this standard to
determine whether particular information is material, there are various
categories of information that are particularly sensitive and, as a general
rule, should always be considered material.  Examples of such information are
set forth on page 7 of this Policy.  This policy applies to both trading on such
information and “tipping”

 

--------------------------------------------------------------------------------


 

others to such information.  In addition, officers and directors are prohibited
from, and all other employees and consultants are strongly discouraged from,
trading during a period known as the blackout period, when the likelihood of
possession of Material Nonpublic Information is very high.  Instead, all
employees are encouraged to make any trades during the established trading
window, all as further described below.

 

Specific Policies

 

1.             Trading on Material Nonpublic Information. No director, officer
or employee of, or consultant or contractor to, the Company, and no member of
the immediate family or household of any such person, shall engage in any
transaction involving a purchase or sale of the Company’s securities, including
any offer to purchase or offer to sell, during any period commencing with the
date that he or she possesses Material Nonpublic Information concerning the
Company and ending at the beginning of the third Trading Day following the date
of public disclosure of that information or at such time as such nonpublic
information is no longer material. As used herein, the term “Trading Day” means
a day on which national stock exchanges and the American Stock Exchange are open
for trading.  A Trading Day begins at the time trading begins on such day.

 

2.             Tipping. No Insider shall disclose (“tip”) Material Nonpublic
Information to any other person (including family members) where such
information may be used by such person to his or her profit by trading in the
securities of companies to which such information relates, nor shall such
Insider or related person make recommendations or express opinions on the basis
of Material Nonpublic Information as to trading in the Company’s securities.
Even if you are not in possession of Material Nonpublic Information, do not
recommend to any other person that they buy or sell securities of the Company.
(Remember that “tipping” Material Nonpublic Information is always prohibited,
and that your recommendation could be imputed to the Company and may be
misleading if you do not have all relevant information).

 

If an Insider receives inquiries about the Company from securities analysts,
reporters, or others, decline comment and direct them to the Company’s Insider
Trading Compliance Officer: Jeffrey Mistarz, Chief Financial Officer, Treasurer
and Assistant Secretary. Do not discuss Material Nonpublic Information where it
may be overheard, such as in restaurants, elevators, restrooms, and other public
places. Remember that cellular phone conversations are often overheard and that
voice mail and e-mail messages may be retrieved by persons other than their
intended recipients.

 

3.             Confidentiality of Nonpublic Information. Nonpublic information
relating to the Company is the property of the Company and the unauthorized
disclosure of such information is forbidden. Keep all memoranda, correspondence
and other documents that reflect nonpublic information in a secure place, such
as a locked office or a locked file cabinet, so that they cannot be seen by
third persons.

 

4.             10b5-1 Programs. Pursuant to SEC Rule 10b5-1, directors, officers
and employees of the Company may establish written programs which permit
(i) automatic trading of the Company’s stock through a third-party broker or
(ii) trading of the Company’s stock by an

 

--------------------------------------------------------------------------------


 

independent person (e.g., an investment banker) who is not aware of Material
Nonpublic Information at the time of a trade. All such programs shall be subject
to the restrictions and limitation set forth in Exhibit A, attached hereto,
which shall be updated from time to time by the Company’s outside counsel to
conform with any changes to SEC Rule 10b5-1 or the practices thereunder. Once a
program is implemented in accordance with this Section 4 and such Exhibit A,
trades pursuant to such program shall not be subject to the limitations and
restrictions set forth in other sections of this Insider Trading Policy. Trading
pursuant to a program may occur even at a time outside of the Company’s trading
window or when the person on whose behalf such trade is made is aware of
Material Nonpublic Information. Each program (or the form of program established
by an investment bank or other third party) must be reviewed by the Company’s
outside counsel prior to establishment, to confirm compliance with this Policy
and the applicable securities laws.

 

POTENTIAL CRIMINAL AND CIVIL LIABILITY

AND/OR DISCIPLINARY ACTION

 

1.             Liability for Insider Trading. Insiders may be subject to
penalties of up to $1,000,000 and up to ten years in jail for engaging in 
transactions in the Company’s securities at a time when they have knowledge of
Material Nonpublic Information regarding the Company.

 

2.             Liability for Tipping. Insiders may also be liable for improper
transactions by any person (commonly referred to as a “tippee”) to whom they
have disclosed Material Nonpublic Information regarding the Company or to whom
they have made recommendations or expressed opinions on the basis of such
information as to trading in the Company’s securities. The Securities and
Exchange Commission (the “SEC”) has imposed large penalties even when the
disclosing person did not profit from the trading. The SEC, the stock exchanges
and the National Association of Securities Dealers, Inc. use sophisticated
electronic surveillance techniques to uncover insider trading.

 

3.             Possible Disciplinary Actions. Employees of the Company who
violate this Policy shall also be subject to disciplinary action by the Company,
which may include ineligibility for future participation in the Company’s equity
incentive plans or termination of employment.

 

RECOMMENDED GUIDELINES

 

1.             Blackout Period.  The period beginning at the close of the market
on the last day of the fourteenth day prior to the end of the then current
quarter and ending at the beginning of the third Trading Day following the date
of public disclosure of the financial results for that quarter is a particularly
sensitive period of time for transactions in the Company’s stock from the
perspective of compliance with applicable securities laws.  This sensitivity is
due to the fact that officers, directors and other employees, consultants and
contractors often will possess, during that period, Material Nonpublic
Information about the expected financial results for the quarter during that
period.  Accordingly, this period of time is referred to as a “blackout”
period.  All directors and executive officers are prohibited from trading during
such period.  In addition, it is

 

--------------------------------------------------------------------------------


 

strongly recommended that all other employees of, or consultants or contractors
to, the Company refrain from trading during such “blackout” period.  In
addition, from time to time Material Nonpublic Information regarding the Company
may be pending.  While such information is pending, the Company may impose a
special “blackout” period during which the same prohibitions and recommendations
shall apply.

 

2.             Pension Fund Blackout Period.  Pursuant to SEC rules effective
January 26, 2003, directors and executive officers are prohibited from trading
in Company equity securities during any period of three or more consecutive days
during which at least 50% of the participants or beneficiaries in an “individual
account” retirement plan of the Company or its subsidiaries are unable to
purchase, sell, or otherwise acquire or transfer an interest in the equity of
the Company held in such plan due to a temporary suspension by the Company or a
fiduciary (“Pension Fund Blackout Period”).  “Individual account” plans include,
without limitation, defined contribution plans such as broad-based tax-qualified
401(k) plans and profit sharing plans, stock bonus plans, and certain
nonqualified deferred compensation arrangements. There are limited exceptions to
this rule, and directors and executive officers should consult with the
Company’s outside counsel or Insider Trading Compliance Officer prior to
attempting a stock transaction during the above-described Pension Fund Blackout
Period.

 

3.             Mandatory Trading Window. To ensure compliance with this Policy
and applicable U.S. federal and state securities laws, the Company requires that
all directors and executive officers of the Company refrain from conducting
transactions involving the purchase or sale of the Company’s securities other
than during the following period (the “Trading Window”):

 

Trading Window: The period commencing at the open of the market on the third
Trading Day following the date of public disclosure of the financial results for
a particular fiscal quarter or year and continuing until the close of the market
fourteen calendar days prior to the end of the then current quarter.

 

From time to time, the Company may also prohibit directors and executive
officers from trading securities of the Company because of material developments
known to the Company and not yet disclosed to the public.  In such event,
directors and executive officers may not engage in any transaction involving the
purchase or sale of the Company’s securities and should not disclose to others
the fact of such suspension of trading.  The Company would re-open the Trading
Window at the beginning of the third Trading Day following the date of public
disclosure of the information, or at such time as the information is no longer
material.

 

The safest period for trading in the Company’s securities, assuming the absence
of Material Nonpublic Information, is generally the first ten days of the
Trading Window and trading during that period is recommended. Periods other than
the Trading Window are more highly sensitive for transactions in the Company’s
stock from the perspective of compliance with applicable securities laws. This
is due to the fact that officers, directors and certain other employees are, as
any quarter progresses, increasingly likely to possess Material Nonpublic
Information about the expected financial results for the quarter.

 

--------------------------------------------------------------------------------


 

The purpose behind the recommended Trading Window is to help establish a
diligent effort to avoid any improper transaction. An Insider may choose not to
follow this suggestion, but he or she should be particularly careful with
respect to trading outside the Trading Window, because the Insider may, at such
time, have access to (or be deemed to have had access to) Material Nonpublic
Information regarding, among other things, the Company’s anticipated financial
performance for the quarter.

 

It should be noted that even during the Trading Window, any person possessing
Material Nonpublic Information concerning the Company should not engage in any
transactions in the Company’s securities until such information has been known
publicly for at least two Trading Days, whether or not the Company has
recommended a suspension of trading to that person.  Although the Company may
from time to time recommend during a Trading Window that directors, officers,
selected employees and others suspend trading because of developments known to
the Company and not yet disclosed to the public, each person is individually
responsible at all times for compliance with the prohibitions against insider
trading.  Trading in the Company’s securities during the Trading Window should
not be considered a “safe harbor,” and all directors, officers and other persons
should use good judgment at all times.

 

4.                                      Recommended Trading Window. In addition
to the mandatory Trading Window for directors and executive officers, the
Company strongly recommends that all other employees of, and consultants and
contractors to, the Company refrain from conducting transactions involving the
purchase or sale of the Company’s securities other than during the Trading
Window described above.  The safest period for trading in the Company’s
securities, assuming the absence of Material Nonpublic Information, is probably
only the first ten days of the Trading Window and trading during that period is
recommended.

 

It should be noted that even during the Trading Window, any person possessing
Material Nonpublic Information concerning the Company should not engage in any
transactions in the Company’s securities until such information has been known
publicly for at least two Trading Days, whether or not the Company has
recommended a suspension of trading to that person.  Although the Company may
from time to time recommend during a Trading Window that selected employees and
others suspend trading because of developments known to the Company and not yet
disclosed to the public, each person is individually responsible at all times
for compliance with the prohibitions against insider trading.  Trading in the
Company’s securities during the Trading Window should not be considered a “safe
harbor,” and all directors, officers and other persons should use good judgment
at all times.

 

5.                                      Preclearance of Trades. The Company has
determined that all officers  and directors of the Company and certain persons
whose names are set forth on Schedule A attached hereto must refrain from
trading in the Company’s securities, even during the Trading Window, without
first complying with the Company’s “preclearance” process. Each such person
should contact the Company’s Insider Trading Compliance Officer prior to
commencing any trade in the Company’s securities.  The Insider Trading
Compliance Officer will consult as necessary with senior management of the
Company before clearing any proposed trade.  The Company may also

 

--------------------------------------------------------------------------------


 

find it necessary, from time to time, to require compliance with the
preclearance process from certain employees, consultants and contractors other
than and in addition to officers and directors.

 

6.                                      Individual Responsibility. Every
officer, director, employee and consultant has the individual responsibility to
comply with this Policy against insider trading, regardless of whether the
Company has recommended a Trading Window to that Insider or any other Insiders
of the Company. The guidelines set forth in this Policy are guidelines only, and
appropriate judgment should be exercised in connection with any trade in the
Company’s securities. An Insider may, from time to time, have to forego a
proposed transaction in the Company’s securities even if he or she planned to
make the transaction before learning of the Material Nonpublic Information and
even though the Insider believes he or she may suffer an economic loss or forego
anticipated profit by waiting.

 

APPLICABILITY OF POLICY TO INSIDE INFORMATION

REGARDING OTHER COMPANIES

 

This Policy and the guidelines described herein also apply to material nonpublic
information relating to other companies, including the Company’s customers,
vendors or suppliers (“business partners”), when that information is obtained in
the course of employment with, or other services performed on behalf of, the
Company. Civil and criminal penalties, and termination of employment, may result
from trading on inside information regarding the Company’s business partners.
All officers, directors, employees, consultants and contractors should treat
material nonpublic information about the Company’s business partners with the
same care required with respect to information related directly to the Company.

 

DEFINITION OF MATERIAL NONPUBLIC INFORMATION

 

It is not possible to define all categories of material information.  However,
information should be regarded as material if there is a reasonable likelihood
that it would be considered important to an investor in making an investment
decision regarding the purchase or sale of the Company’s securities.

 

While it may be difficult under this standard to determine whether particular
information is material, there are various categories of information that are
particularly sensitive and, as a general rule, should always be considered
material. Examples of such information include:

 

·                  Financial results

·                  Known but unannounced future earnings or losses

·                  News of a pending or proposed merger or other acquisition

·                  News of the disposition, construction or acquisition of
significant assets

·                  Knowledge of a pending press release that contains material
nonpublic information

·                  Impending bankruptcy or financial liquidity problems

·                  Gain or loss of a substantial customer, supplier or other
business partner

·                  Changes in dividend policy

·                  New product announcements of a significant nature

 

--------------------------------------------------------------------------------


 

·                  Significant product defects or modifications

·                  Significant pricing changes

·                  Stock splits

·                  New equity or debt offerings

·                  Significant changes in sources or availability of supplies

·                  Patent or other intellectual property milestones

·                  Engineering achievements or other developments from research
efforts

·                  Significant litigation exposure due to actual or threatened
litigation

·                  Positive or negative developments in outstanding litigation

·                  Major changes in senior management.

 

Either positive or negative information may be material.

 

Nonpublic information is information that has not been previously disclosed to
the general public and is otherwise not available to the general public.

 

CERTAIN EXCEPTIONS

 

1.                                      Stock Option and Purchase Plans; Gifts. 
For purposes of this Policy, the Company considers that the exercise of stock
options for cash under the Company’s stock option plans or the purchase of
shares under any Company employee stock purchase plan (but not the sale of any
such shares) is exempt from this Policy, because the other party to the
transaction is the Company itself and the price does not vary with the market
but is fixed by the terms of the option agreement or the plan.  In addition, for
purposes of this Policy, the Company considers that bona fide gifts of the
securities of the Company are exempt from this Policy.

 

2.              Rule 10b5-1 Trading Plans.  For purposes of this Policy, the
Company considers that trades of the Company’s securities made pursuant to a
plan adopted in strict compliance with Rule 10b5-1(c) promulgated under the
Securities Exchange Act of 1934, as amended (a “10b5-1 Plan”) are exempt from
this Policy; provided, however, that such a plan must first be approved by the
Company’s Insider Trading Compliance Officer and must meet the requirements of
Exhibit A to this Policy.

 

ADDITIONAL INFORMATION - DIRECTORS AND OFFICERS

 

Directors and officers of the Company and certain other persons identified by
the Company from time to time must also comply with the reporting obligations
and limitations on short-swing transactions set forth in Section 16 of the
Securities Exchange Act of 1934, as amended. The practical effect of these
provisions is that officers, directors and such other persons who purchase and
sell or sell and purchase the Company’s securities within a six-month period
must disgorge all profits to the Company whether or not they had knowledge of
any Material Nonpublic Information. Under these provisions, and so long as
certain other criteria are met, neither the receipt of an option under the
Company’s option plans, nor the exercise of that option nor the receipt of stock
under the Company’s employee stock purchase plan is deemed a purchase under
Section 16; however, the sale of any such shares is a sale under Section 16.

 

--------------------------------------------------------------------------------


 

Moreover, no officer or director may ever make a short sale of the Company’s
stock.  A short sale is a sale of securities not owned by the seller or, if
owned, not delivered (a “short sale against the box”).  Transactions in put and
call options for the Company’s securities may in some instances constitute a
short sale or may otherwise result in liability for short swing profits.  All
executive officers and directors of the Company and such other identified
persons must confer with the Company’s Insider Trading Compliance Officer before
effecting any such transaction.  The Company strongly discourages all such
transactions by officers, directors and all employees.

 

While employees and consultants who are not executive officers and directors are
not prohibited by law from engaging in short sales of the Company’s securities,
the Company believes it is inappropriate for employees and consultants to engage
in such transactions and therefore strongly discourages all employees and
consultants from such activity.

 

The Company will provide separate memoranda and other appropriate materials to
its officers and directors regarding compliance with Section 16 and its related
rules.

 

INQUIRIES

 

Please direct your questions as to any of the matters discussed in this Policy
to the Company’s Insider Trading Compliance Officer, Jeffrey Mistarz or
Corporate Counsel, Anne Berg.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

OFFICERS, DIRECTORS AND OTHER EMPLOYEES

SUBJECT TO PRE-CLEARANCE PROCEDURES

 

Directors:

 

Greg Barnum

Christopher Capps

Stephen Glick

Richard Kiphart

John O’Rourke

 

Corporate Officers:

 

Jeffrey Mistarz

C. Adam Procell

 

Other Employees:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Trading programs established pursuant to Section 4 of the Specific Policies
section of the Company’s Insider Trading Policy (each a “Program”) are limited
to the following two types:

 

(a)                                 A written Program which permits automatic
trading of the Company’s common stock through a third party broker (an
“Automatic Trading Program”) established by a director, officer or employee of
the Company (a “Program Eligible Person”) at a time when the Program Eligible
Person is not aware of Material Nonpublic Information. The Automatic Trading
Program document must specify the number of shares to be purchased or sold, the
price(s) at which transactions are to take place, and the date(s) on which
transactions are to take place. Alternatively, the Automatic Trading Program may
establish an objective formula for any or all of these criteria (e.g., the
number of shares could be specified as a percentage of the holdings of the
Program Eligible Person); or

 

(b)                                 A Program where transactions in the
Company’s stock are initiated by the trustee of a so-called “blind” trust,
provided the Program is established by a Program Eligible Person at a time when
the Program Eligible Person is not aware of Material Nonpublic Information. A
“blind” trust is a trust established by a Program Eligible Person under which
the investment and disposition decisions must be made by an independent trustee
without any involvement or even knowledge of the Program Eligible Person. The
trustee should be a recognized financial institution possessing trust powers. 
Under this type of Program, the Program Eligible Person cannot exert any
influence over, or even communicate with, the trustee regarding specific
investments. If the trustee becomes aware of Material Nonpublic Information
regarding the Company, whether from the Program Eligible Person or otherwise,
the trustee may not engage in a purchase or sale of the Company’s securities.

 

Additional Program Restrictions. All Programs shall also be subject to the
following restrictions:

 

(a)                                 The Program Eligible Person cannot engage in
any separate transaction (e.g., a hedging transaction) which directly or
indirectly alters or offsets an authorized transaction made under the Program.

 

(b)                                 Any Program Eligible Person preparing such a
Program must allow for the cancellation of a transaction and/or suspension of a
Program upon notice and request by the Company to the extent the Program or any
proposed trade (i) fails to comply with applicable law (such as exceeding the
number of shares which the Program Eligible Person may sell under Rule 144 in a
rolling three month period), or (ii) would create material adverse consequences
for the Company (e.g., due to the imposition of lock-up agreements on the
Company officers).

 

(c)                                  No Program may be established at a time
when the Program Eligible Person is aware of Material Nonpublic Information.

 

--------------------------------------------------------------------------------


 

(d)                                 Once a Program is prepared, it cannot be
changed or deviated from (as opposed to the termination thereof), except
(i) with notice to the Company’s outside counsel and (ii) at a time when the
Program Eligible Person is permitted to trade the Company’s stock under this
Policy (i.e. during the Trading Window when the Program Eligible Person is not
aware of Material Nonpublic Information).

 

(e)                                  All Programs must be entered into in good
faith and not as part of a plan or scheme to evade the prohibitions of the
securities laws (including, without limitation, Rule 10b5-1 promulgated under
the Securities Exchange Act of 1934, as amended). The Company may require
immediate termination of any Program that it determines was put in place either
(i) not in good faith or (ii) as part of a plan or scheme to evade the
prohibitions of the securities laws.

 

The key terms of the Company policy, set forth herein and in Section 4, above,
and Programs established pursuant to it (and trades made pursuant thereto) may
be disclosed to the public through a press release, by placement on the
Company’s website or through other means to be determined by the Company in its
discretion. The Company shall not have any liability to any Program Eligible
Person as a result of the establishment of a Program, any Company disclosure
with respect thereto, or any cancellation of transactions and/or suspension or
termination of a Program as discussed above.

 

--------------------------------------------------------------------------------